FILED
                            NOT FOR PUBLICATION                             AUG 06 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30272

               Plaintiff - Appellee,             D.C. No. 2:12-cr-02024-RMP

  v.
                                                 MEMORANDUM *
ALEXANDER C. WILLIAMS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Eastern District of Washington
                  Rosanna Malouf Peterson, Chief Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Alexander C. Williams appeals from the district court’s judgment and

challenges his jury-trial conviction and 366-day sentence for abusive sexual

contact with a child on an Indian reservation, in violation of 18 U.S.C. §§ 1153 and

2244(a)(3). Pursuant to Anders v. California, 386 U.S. 738 (1967), Williams’s

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Williams the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                     12-30272